Beasley, Judge,
concurring in part and dissenting in part.
1. I fully concur in Division 1 because the choice is the employee’s and not the employer’s, and the employer must report this election. I also concur in Division 3.
2. I respectfully dissent with respect to Division 2 because I perceive no need to remand the case to the board for reconsideration of an issue which was litigated and decided.
The letter from claimant’s attorney to the ALJ amending the request for a hearing asked that the hearing also determine whether the employer would be required to implement the treatment plan recommended by clinical psychologist Dr. O’Hara and the rehabilitation specialist, or instead could implement the plan for local hospitalization for detoxification purposes recommended by Dr. Tilliger and approved by the employer. As had been explained by the rehabilitation specialist in a letter to the employer’s workers’ compensation agent, Dr. O’Hara’s plan involved an initial program of detoxification and also pain management in Atlanta, during which other doctors could be brought in to complete a neurological evaluation. Following this, Dr. O’Hara could see the employee in Atlanta to reassess her recommendation for a 24-hour residential program for brain-injured adults.
At the hearing, it was brought out that this residential program would last for six to nine months and that the initial multi-purpose Atlanta program was desired because the employee did not have confidence in local doctors. The employer urged the plan recommended by Dr. Tilliger and Dr. Nash, the regional medical director of the employer, that the employee first undergo local detoxification and thereafter neuropsychological evaluation and then an assessment of rehabilitation needs. The evaluation would be done when the employee was drug-free, because the evaluation would be skewed if done during detoxification in accordance with the Atlanta-based plan.
All of this was aired in detail before the ALJ, who issued an award stating findings of fact and briefly outlining the competing plans. He then concluded: “The plan recommended by Dr. Nash is found to be the appropriate plan of action to take at this time. The request of claimant to obtain Board approval of the recommended course of action as outlined by Dr. O’Hara is denied at this time.”
From the record in this case, it does not appear that upon remand, any more needs to be done.